NOT RECOMMENDED FOR FULL-TEXT PUBLICATION
                          File Name: 14a0785n.06

                                       Case No. 14-3055
                                                                                      FILED
                          UNITED STATES COURT OF APPEALS                         Oct 16, 2014
                               FOR THE SIXTH CIRCUIT                        DEBORAH S. HUNT, Clerk



MELISSA STANDIFER,                                    )
                                                      )
       Plaintiff-Appellant,                           )
                                                      )        ON APPEAL FROM THE
v.                                                    )        UNITED STATES DISTRICT
                                                      )        COURT     FOR      THE
JACOB LACON; CITY OF FRANKLIN,                        )        SOUTHERN DISTRICT OF
OHIO,                                                 )        OHIO
                                                      )
       Defendants-Appellees.                          )
                                                      )

                                         OPINION

BEFORE: DAUGHTREY, McKEAGUE, and WHITE, Circuit Judges.

       McKEAGUE, Circuit Judge. On the night of May 7, 2010, Melissa Standifer needed

help. When she began hallucinating about seeing blood everywhere, her mother called the

police. Once the police arrived, Standifer descended into a “flat rage” and resisted the police

officers’ help. One officer handcuffed her and held her wrists so she could be safely taken to the

hospital. As the officer walked her to the curb, she kicked him in the groin and ended up on the

ground. The officer says she fell, but Standifer says that she was taken down by the officer. She

fractured her neck in the process and sued, claiming that the officer unreasonably seized her in

violation of the Fourth Amendment. We disagree and hold instead that the officer did not use

excessive force. We thus affirm the district court’s grant of summary judgment.
Case No. 14-3055
Standifer v. Lacon

                                                 I.

        In an appeal from a grant of summary judgment in a 42 U.S.C. § 1983 action, we adopt

the plaintiff’s version of the facts except when the record “blatantly contradict[s]” it “so that no

reasonable jury could believe it.” Scott v. Harris, 550 U.S. 372, 378–80 (2007). The story

below, therefore, is Standifer’s except where the police dash-cam video—which depicts all of the

genuinely disputed facts—refutes it. See id.

        On May 7, 2010, Standifer took two Percocets before heading to a bar. At the bar, she

drank four beers and ten to twelve shots of Jagermeister—in three hours. Around midnight, she

called her estranged husband to drive her home. He did, dropping her off around 1:00 a.m.

without going inside. She fell asleep on the couch.

        Not quite two hours later, Standifer was awake and had called the police to report a

disturbance occurring outside her home. Defendant Officer Jacob Lacon and one other officer

arrived on scene, finding the front door wide open but no disturbance outside. The officers

lawfully entered Standifer’s house to ensure the reported disturbance had not moved inside.

Upon entering, the officers discovered that Standifer was again asleep on the couch. The officers

woke her, found her heavily intoxicated but calm, and left after confirming that everything was

safe.

        After they left, the now-awake Standifer called her mother, Carolyn Hipsher. The two

began to fight over the phone. Standifer told her mother that she was drunk, had taken drugs,

and needed her help. But then she hung up and would not answer her worried mother’s calls.

Hipsher sought the assistance of her other daughter (Standifer’s sister), Maggie, who finally

reached Standifer on her phone. Standifer cried to her sister, saying that she “didn’t mean to do

it,” although she would not say what she “didn’t mean to do.” Upon hearing this, and knowing


                                               -2-
Case No. 14-3055
Standifer v. Lacon

Standifer’s history of suicide attempts, Maggie became “extremely concerned” about her sister’s

safety. Maggie told her mother all of this, and Hipsher departed for Standifer’s house.

       Standifer called Maggie back, this time with more troubling news. Continuing to cry and

to insist that she “didn’t mean to do it,” Standifer now added: “There’s blood everywhere. I am

so sorry Maggie; I didn’t mean to do this.” Maggie called her mother with this news, worrying

that Standifer had hurt herself, her husband, or her children. Hipsher called 911 from her car,

informing the dispatcher that Standifer claimed “there’s blood everywhere” and that her daughter

was “messed up on drugs or something.”

       Responding to the call, Lacon went back to Standifer’s house. The dispatcher fully

advised Lacon of the situation. Hipsher also informed Lacon that Standifer was suicidal and on

drugs, and that if she was arrested, Standifer said that she would “do it right this time.”

       Standifer let Hipsher, Lacon, and another officer into her home. Inside, there was no

blood, but Standifer “was at a flat rage.” She screamed at her mother, recounting being raped by

her stepfather without her mother stepping in. For nearly ten minutes, Standifer cried for

someone to help her. Lacon stood by, taking this all in.

       Given what he was told and what he observed, Lacon had probable cause to conclude that

Standifer needed to go to the hospital for a psychiatric evaluation. State v. Standifer, No.

CA2011–07–071, 2012 WL 2700454, at *3–4 (Ohio Ct. App. July 9, 2012) (holding so).

Standifer rightly accepts this holding. See Allen v. McCurry, 449 U.S. 90, 97–98 (1980); Hicks

v. De La Cruz, 369 N.E.2d 776, 777–78 (Ohio 1977). The police called an ambulance for

Standifer in accordance with section 5122.10 of the Ohio Revised Code, which authorizes “[a]ny

. . . police officer” to “take a person into custody” and “immediately transport” that person “to a

hospital” when the police has probable cause that the person represents a risk to themselves.


                                                -3-
Case No. 14-3055
Standifer v. Lacon

Standifer refused Lacon’s several offers to go to the hospital voluntarily, and so Lacon placed

her in handcuffs to ensure her safety and compliance.

       The situation escalated after Standifer was placed in handcuffs. As the two walked to the

curb to wait for the ambulance, Standifer “obstruct[ed] official business” by “screaming, jerking,

pulling away, and ‘stutter stepping.’” Standifer, 2012 WL 2700454, at *6. And while still

waiting for the ambulance, she kicked Lacon in the groin. This “assault” on Lacon, id. at *5, set

the disputed event into motion: Standifer claims that Lacon pushed her to the ground, but Lacon

claims that Standifer fell from losing her balance during the kick. Either way, both ended up on

the ground, Standifer suffered a “hangman’s fracture” that rendered her cervical spine unstable,

and this section 1983 lawsuit ensued.

       Standifer alleges that Lacon used excessive force in violation of the Fourth and

Fourteenth Amendments and that the City of Franklin maintained an unconstitutional “handcuff-

everyone” policy under Ohio Revised Code section 5122.10. The district court rejected her

claims on the merits, granting summary judgment to Lacon and the City. Standifer timely

appealed, and we now affirm.

                                               II.

       The State acts “unreasonabl[y]” when it uses excessive force to “seiz[e]” a “person[].”

See U.S. CONST. amend. IV. This Fourth Amendment prohibition applies to cities and their

officers through the Fourteenth Amendment in suits brought under 42 U.S.C. § 1983. Summary

judgment for the defendants is proper when, on de novo review and after construing the facts

most favorably towards Standifer, the defendants’ actions were “objectively reasonable” under

the Fourth Amendment. Chappell v. City of Cleveland, 585 F.3d 901, 909, 914 (6th Cir. 2009).




                                              -4-
Case No. 14-3055
Standifer v. Lacon

       Standifer raises three specific claims of excessive force: (A) the handcuffing; (B) the

handcuffing too tightly; and (C) the alleged “takedown.” None rise to an unconstitutional level.

                                                A.

       Standifer first alleges that being handcuffing to go to the hospital was excessive force.

To evaluate this claim, we balance “the nature and quality of the intrusion on the individual’s

Fourth Amendment interests against the countervailing governmental interests at stake.”

Graham v. Connor, 490 U.S. 386, 396 (1989). We do not use “the 20/20 vision of hindsight” but

instead view the officer’s actions from “the perspective of a reasonable officer on the scene,”

understanding that the police often have to make “split-second” decisions about how much force

to use. Id. at 396–97. And we look objectively at the totality of the circumstances. Id. at 397.

       Under this framework, it was objectively reasonable for Lacon to handcuff Standifer.

Police officers may constitutionally handcuff someone as a “safety precaution,” even when they

are “merely detaining, but not arresting” the person. United States v. Atchley, 474 F.3d 840, 849

(6th Cir. 2007); see also OHIO REV. CODE § 5122.10. That is what Lacon did here, as a

precaution for himself, others, and, most importantly, Standifer herself. Lacon knew that he was

dealing with someone who needed help. Standifer was seeing nonexistent “blood everywhere”

and claiming that she “didn’t mean to do it”; she recounted times her stepfather had sexually

abused her; she was highly intoxicated; she screamed; and she refused opportunities to go to the

hospital free of handcuffs. All this led an Ohio appellate court to hold that Lacon had probable

cause to seize Standifer. Standifer, 2012 WL 2700454, at *5. Acting with this probable cause,

Lacon did not unreasonably seize Standifer by handcuffing her.

       Because Lacon did not violate the Fourth Amendment by handcuffing Standifer, there

can be no Monell claim against the City. Monell claims require Standifer to prove first that she


                                               -5-
Case No. 14-3055
Standifer v. Lacon

suffered a deprivation of a constitutionally protected interest. Monell v. New York City Dep’t of

Soc. Servs., 436 U.S. 658, 694 (1978). But as we just held, Lacon’s decision to handcuff her was

constitutional under these facts, and thus Standifer cannot make out her claim against the City.

See City of Los Angeles v. Heller, 475 U.S. 796, 799 (1986) (per curiam) (“If a person has

suffered no constitutional injury at the hands of the individual police officer, the fact that the

[City’s policy] might have authorized the use of constitutionally excessive force is quite beside

the point.”). We need not reach whether the City maintains a “handcuff-everyone” policy or

whether it would violate the Constitution; as a matter of law, the City is not liable.

                                                 B.

       Standifer next alleges that even if being handcuffed was reasonable, the way she was

handcuffed was unreasonable. We have previously held that excessive-force claims can be

maintained for handcuffing an individual’s wrists too tightly.        See, e.g., Walton v. City of

Southfield, 995 F.2d 1331, 1342 (6th Cir. 1993). “In order to reach a jury on this claim, the

plaintiff [1] must allege some physical injury from the handcuffing, and [2] must show that

officers ignored [her] complaints that the handcuffs were too tight.” Lyons v. City of Xenia, 417

F.3d 565, 575–76 (6th Cir. 2005) (internal citations omitted).

       Standifer does not satisfy these requirements. First, her hangman’s fracture stems from

the alleged takedown, not from the handcuffs. And second, she admits that the handcuffs were

too loose. See R. 57 at 174; Appellant Br. 18; Reply Br. 12 (“Lacon put Ms. Standifer in a set of

handcuffs that were clearly too big for her wrists.”). A reasonable officer accordingly would not

have known that he needed to loosen the handcuffs. See Lyons, 417 F.3d at 575–76.

       Standifer counters that she had minor bruising on her wrists, cf. Morrison v. Bd. of

Trustees of Green Twp., 583 F.3d 394, 403 (6th Cir. 2009), and that she repeatedly asked Lacon


                                                -6-
Case No. 14-3055
Standifer v. Lacon

“let go of [her] arm” because his tight grip pressed the handcuffs against her. Her tightness

claim therefore boils down to an allegation that Lacon held her too tightly. But even assuming

he did, he did not act unreasonably. Standifer admittedly tugged and pulled to free herself from

the too-loose handcuffs. And she twisted, turned, and screamed. All this while Lacon knew she

was heavily intoxicated, potentially suicidal, hallucinating, and threatening to “do it right” if she

was arrested. Lacon did not need to let Standifer escape the handcuffs and run free; he could

hold her wrists to secure the handcuffs—and everyone’s safety. Because these facts do not show

excessive force, summary judgment was proper.

       No case on which Standifer relies changes this conclusion. Walton, for one, is inapposite

because Standifer had no preexisting injuries, and she did not communicate that she was in any

pain besides saying a generic “ow”—a consistent response any time handcuffs are placed on

one’s wrists. Cf. 995 F.2d at 1342 (the plaintiff “begged not to be handcuffed because of her

injured shoulder”—soon after leaving her doctor’s office for that injured shoulder). Ditto for

Morrison because Standifer’s handcuffs remained on her wrists for mere minutes, compared to

Morrison’s forty to fifty minutes of pain after being asked to loosen the handcuffs, cf. 583 F.3d at

401. Also unlike cases where summary judgment is improper, Standifer undisputedly resisted,

which created an actual need for Lacon’s tight grip. And Lacon gave Standifer the option to not

be handcuffed at all—an option that Standifer refused several times. We must remember that

“[n]ot all allegations of tight handcuffing . . . amount to excessive force.” Lyons, 417 F.3d at

575. This is such a case.

                                                 C.

       Standifer finally alleges that Lacon performed an unconstitutional “takedown” on her

after she kicked him in the groin. The district court disagreed, relying on the dash-cam video to


                                                -7-
Case No. 14-3055
Standifer v. Lacon

find that Standifer actually just lost her balance and fell after kicking Lacon. Standifer v. Lacon,

No. 1:11-CV-00293, 2014 WL 198169, at *3 (S.D. Ohio Jan. 15, 2014). For us to affirm on this

ground, the video would have to unequivocally show that Standifer merely fell and was not

pushed down—so unequivocally, in fact, that any reasonable jury would necessarily conclude

that Standifer fell down on her own. See Scott, 550 U.S. at 378–80.

       The video is not so unequivocal. Rather, a reasonable jury could accept either side’s

story: Lacon may have pushed Standifer down; or she may have merely fallen. It matters not

what we would conclude if we were jurors; it only matters that reasonable minds can differ. And

they can. Thus, the video here, unlike the one in Scott, does not “utterly discredit[]” Standifer’s

side of the story, id. at 380, and the dispute over whether Standifer was in fact pushed down is

not for us to decide. We must instead adopt Standifer’s plausible version of the facts as we

ordinarily do in this context, and, after doing so, we must assume that Lacon pushed her to the

ground.

       But a point Standifer seems to miss: “Not every push . . . violates the Fourth

Amendment.” Graham, 490 U.S. at 396.            Standifer barely addresses this part of Lacon’s

argument.    See Appellant Br. 27 (one sentence with a string citation); Reply Br. 12–14.

Assuming arguendo that Standifer was pushed down, the question of whether Lacon’s conduct

was “objectively reasonable” is a pure question of law for us, as judges, to decide. See Scott,

550 U.S. at 381 n.8; Dunn v. Matatall, 549 F.3d 348, 353–55 (6th Cir. 2008). In answering this

question, we pay close attention to “[1] the severity of the crime at issue, [2] whether the suspect

poses an immediate threat to the safety of the officers or others, and [3] whether [s]he is actively

resisting arrest or attempting to evade arrest.” Graham, 490 U.S. at 396–97.




                                               -8-
Case No. 14-3055
Standifer v. Lacon

          Even if Lacon pushed Standifer to the ground, it was objectively reasonable to do so.

Although serious injury resulted, the video shows that Lacon did not slam, shove, or throw

Standifer to the ground; at most he guided her down by pulling her arms up and pushing the rest

of her body down—a reasonable response after being kicked in the groin. More important than

our assessment of the video, though, is that all three Graham considerations cut in Lacon’s favor.

First, Standifer had just committed the crimes of assaulting a police officer and obstructing

official business. Standifer, 2012 WL 2700454, at *5–6. Second, the officers had probable

cause to believe that she posed a danger to herself and others—even before she kicked Lacon—

because of her intoxication, hallucinations, threats, and suicidal tendencies. Id. at *3–4. And

third, Standifer admittedly attempted to evade going to the hospital—by actively twisting,

turning, and kicking—obstructing official business in the process. Id. at *6. Knowing all of this

and only after being assaulted, Lacon allegedly made a split-second decision to take Standifer to

the ground. The Fourth Amendment “permits an officer to use reasonable force to protect

himself from a reasonable threat,” Aldini v. Johnson, 609 F.3d 858, 867 (6th Cir. 2010), and that

is what, at most, happened here. Because the alleged “takedown” was “objectively reasonable”

under the facts plausibly construed in Standifer’s favor, it is constitutional as a matter of law.

Accord Dunn, 549 F.3d at 355; Lee v. City of Norwalk, 529 F. App’x 778, 782 (6th Cir. 2013);

Miller v. Cate, 86 F. App’x 830, 831–34 (6th Cir. 2004). Summary judgment was accordingly

proper.

          No case that Standifer cites or that we found changes this conclusion. Her cases all deal

with police “slamming” people—even when they did not resist. E.g., Cordell v. McKinney,

759 F.3d 573, 576, 582 n.2 (6th Cir. 2014). This unreasonable slamming arose in less chaotic

contexts with harsher police force. See, e.g., Bass v. Robinson, 167 F.3d 1041, 1046 (6th Cir.


                                                -9-
Case No. 14-3055
Standifer v. Lacon

1999) (“[D]espite [plaintiff’s] cooperation, Officer Robinson attacked him both verbally and

physically[,] . . . put him in a ‘headlock[,]’ and slammed Plaintiff’s head against a tree several

times.”). Here, Standifer never alleges that Lacon acted maliciously, and the video confirms as

much. And here, Standifer “knowingly caused physical harm to Officer Lacon” by kicking him

and purposely obstructed his official business by “screaming, jerking, pulling away, [] ‘stutter

stepping,’” and kicking. Standifer, 2012 WL 2700454, at *5–6. Thus, unlike some other Sixth

Circuit cases, there are no “factual disputes” as to whether Standifer “posed a threat or actively

resisted arrest,” e.g., Burgess v. Fischer, 735 F.3d 462, 474 (6th Cir. 2013)—she undisputedly

did.

       As a matter of law, none of Lacon’s actions violated the Fourth or Fourteenth

Amendments.

                                               III.

       What happened to Standifer is indeed unfortunate. She needed help to deal with serious

issues in her past. And the officer who tried to get her this help contributed, at least in some

way, to her neck fracture. But not all unfortunate events involving the police are constitutional

violations. Lacon acted in an objectively reasonable way in response to legitimate threats—

which the Fourth Amendment allows. Because his actions did not constitute excessive force

under these facts, we AFFIRM the district court’s grant of summary judgment as to both

defendants.




                                              - 10 -